Serrano v Gilray (2018 NY Slip Op 01818)





Serrano v Gilray


2018 NY Slip Op 01818


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


394/17 CA 16-00096

[*1]MICHAEL A. SERRANO, PLAINTIFF-APPELLANT,
vTHOMAS A. GILRAY, JR., ET AL., DEFENDANTS, AND CORPUS CHRISTI CHURCH, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (NICHOLAS M. HRICZKO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 



	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 8, 2015. The order granted the motion of defendant Corpus Christi Church for summary judgment and dismissed the complaint and all cross claims against said defendant. 
Now, upon the partial stipulation of discontinuance with respect to defendant Corpus Christi Church signed by the attorneys for the above listed parties on August 1, 11, 24 and 28, 2017, and filed in the Erie County Clerk's Office on August 30, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
All concur except Scudder, J., who is not participating.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court